Citation Nr: 0207072	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  95-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from 
February 1, 1999, for postoperative residuals of degenerative 
joint disease of the right knee with total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1995 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By a decision dated March 31, 2000, the Board 
denied entitlement to an evaluation in excess of 20 percent 
for the veteran's right knee disability prior to December 2, 
1997, the date of a total right knee replacement.  That Board 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 1991).  A 
temporary total (100 percent) evaluation for the right knee 
disability was in effect from December 2, 1997, until January 
31, 1999.  By rating action in January 1998, the RO assigned 
an evaluation of 30 percent effective February 1, 1999.  The 
issue currently on appeal is entitlement to an evaluation in 
excess of 30 percent for a right knee disability from 
February 1, 1999.

In March 2000 and in November 2000, the Board remanded the 
issue on appeal to the RO for further development of the 
evidence.  The case was most recently returned to the Board 
in May 2002.  


FINDINGS OF FACT

The competent and probative evidence of record shows that the 
veteran has had a prosthetic replacement of the right knee 
joint and that he has chronic residuals which include severe 
painful motion of the right lower extremity.




CONCLUSION OF LAW

The criteria for an evaluation of 60 percent from February 1, 
1999, for postoperative residuals of degenerative joint 
disease of the right knee with total knee replacement have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish entitlement to a higher evaluation for his service 
connected right knee disability. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a (2001), Diagnostic Code 5055, pertaining to 
knee replacement, provides that an evaluation of 100 percent 
shall be assigned for one year following implantation of a 
prosthesis to replace the knee joint.  Thereafter, prosthetic 
replacement of the knee joint with intermediate degrees of 
residual weakness, pain, or limitation of motion rated by 
analogy to Diagnostic Codes 5256, 5260, 5261, warrants an 
evaluation of 30 percent, and the minimum evaluation after 
knee replacement shall be 30 percent.  An evaluation of 60 
percent requires prosthetic replacement of the knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating musculoskeletal disabilities, VA must determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-
ups, or when the joint is used repeatedly over a period of 
time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2001).  

As noted above, in December 1997, the veteran underwent total 
right knee replacement surgery, which was performed at a 
private facility.  He returned to work on a half-time basis 
in January 1998.  His position at that time was customer 
service manager at a post office, which he described as a 
light duty position.  When seen by the private orthopedic 
surgeon in March 1998, range of motion of the veteran's right 
knee was flexion to 100 degrees and full extension.  The 

veteran complained of intermittent pain and spasms of the 
right knee.  It was noted that the swelling of the knee had 
decreased.  He was advised to use a cane at work.

At a VA orthopedic examination in March 2001, it was noted 
that the veteran had undergone a total right knee 
arthroplasty in 1997 at age 47.  The veteran complained of 
throbbing in the medial aspect of his right knee, swelling of 
the right knee joint, and decreased range of motion of the 
knee.  He stated that he had severe pain in the knee as he 
walked.  He was using Tylenol for the pain.  He was still 
working at the post office.  On examination, the surgical 
scar on his right knee was well-healed and was not tender or 
painful.  Range of motion was zero degrees to 90 degrees, 
with painful motion and some crepitus at the last 10 degrees 
of flexion.  There was equal laxity on the medial and lateral 
sides, which was appropriate after a total knee arthroplasty.  
There was mild knee joint effusion.  There was tenderness 
along the medial aspect of the patella and along the medial 
joint surface.  The veteran had large clusters of 
varicosities in the anterior and lateral aspect of his right 
leg, which, he indicated, had developed after the 1997 
surgery.  The varicosities were tender to palpation.  

The examiner reported that the veteran had pain after a total 
knee arthroplasty which was more severe than was generally 
seen with that procedure.  The examiner commented that 
younger patients tended to have more pain than older patients 
after knee replacement.  The examiner reported that the 
veteran had fatigue after 10 repetitions of flexion-extension 
exercises and it was likely that he had fatigue as he 
participated in his daily activities.  The examiner stated 
that the fact that the last 10 degrees of motion of the right 
knee were painful showed that the veteran' ability to walk 
without pain was inhibited.  The examiner also reported that 
the range of motion of the veteran's right knee was less than 
one would expect with a knee replacement and it was very 
likely that the veteran would have more of a loss of motion 
secondary to flareups.  The examiner stated that, if the 
veteran developed an effusion, this would further reduce his 
range of motion.  Finally, the examiner reported that the 
veteran's right knee pain would decrease his range of motion 
and 


also cause weakened movements, excessive fatigability, and 
potential incoordination.

In a statement received in July 2001, the veteran stated that 
his board-certified orthopedic surgeon had been reluctant to 
perform a total right knee replacement on him in 1997 but had 
concluded that it was necessary at that time and that the 
surgeon had said that the replacement would last only 7 
years.  The veteran stated that he felt that his right knee 
was now no better than it had been before the surgery.  He 
also stated that: the range of motion of his right knee was 
worse during flareups than shown on the VA examination; his 
right knee pain was so great that he had trouble walking, 
doing his day-to-day routine at work and at home, and 
sleeping; he had had to change his job due to his knee 
condition; he was no longer able to play in the yard with his 
grandchildren; he was in agony and it took everything he had 
just to get out of bed and move around.  The veteran stated 
that the VA rating guidelines as explained to him did not 
cover "the agony of laying in bed with pain, walking in 
pain, the enjoyment of your family life, the frequent 
flareups whereas you can not bend your knee at all, due to 
swelling and fluid."

The Board finds the veteran's statements concerning his right 
knee disability are credible.  The Board also finds that the 
VA orthopedic examination in March 2001, supplemented by the 
veteran's statement of July 2001, demonstrates that the 
veteran has chronic residuals of degenerative joint disease 
of the right knee, status post total knee replacement, which 
include severe painful motion affecting his right lower 
extremity.  The disability picture presented by his right 
knee disability thus more nearly approximates the criteria 
for an evaluation of 60 percent under Diagnostic Code 5055 
and entitlement to that rating is established, which is the 
maximum schedular evaluation for this disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5055 (2001).




ORDER

An evaluation of 60 percent is granted from February 1, 1999, 
for postoperative residuals of degenerative joint disease of 
the right knee with total knee replacement, subject to 
governing regulations concerning payment of monetary awards.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

